DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment received 7/13/22 has overcome the claim objections and indefinite rejection.
Response to Arguments
 	Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive. Applicant has amended dependent claim 2 into independent claim 1, but argued against amended claim 1 as not being anticipated for lacking the limitations in original claim 2. However, original claim 2 was not rejected under anticipation of the Hazama reference, instead being rejected as obvious under Hazama in view of the Oshiro reference. The limitations of original claim 2 are taught by the Oshiro reference and examiner maintains it would have been obvious to one of ordinary skill in the art to implement the claimed signal transmission module.
 	Applicant argues claim 2 has been cancelled, but has instead rewritten claim 2 in independent form by incorporating the limitations of claim 2 into claim 1. Accordingly, the obviousness rejection of amended claim 1 has been maintained below.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hazama (JP H08315709) in view of Oshiro (WO 2007/072593).
 	With respect to claim 1, Hazama discloses an intelligent fuseless switch, comprising: a moving contactor (Fig. 4 1a,1b), linearly connected between a first circuit connection end (Fig. 5 6a,6b) and a second circuit connection end (Fig. 5 19a,19b); a switch (Fig. 5 5,7), connected to the moving contactor via a mechanism, an electromagnetic trip device (“may be an electromagnetic type circuit breaker”) being connected to the moving contactor and configured to drive the moving contactor to move to disconnect the first circuit connection end from the second circuit connection end, wherein the electromagnetic trip device is electrically connected (Fig. 5 20a-20d) to a base (Fig. 5 17), and a vibration detection module (Fig. 5 21), insertedly (Fig. 5 20a-20d insert to 2a,2b) connected to the base; wherein when the vibration detection module detects that vibration intensity is higher than a preset value (value for 3 to short), the electromagnetic trip device is triggered (Fig. 4 1a,1b opened) by the base to push the moving contactor to open a circuit (Fig. 4 1a,1b open). Hazama remains silent as to a signal transmission module. 
 	Oshiro teaches an intelligent fuseless switch wherein the vibration detection module (Fig. 1 11) is in signal communication with a signal transmission module (Fig. 1 12), and the signal transmission module is configured to transmit information (Fig. 1 12 transmits information to 10) or receive an instruction (Fig. 1 12 receives from 11). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the vibration detection module is in signal communication with a signal transmission module, and the signal transmission module is configured to transmit information or receive an instruction, in order to provide vibration detection protection to multiple breakers without the cost of dedicating vibration detectors to each breaker.

 	With respect to claim 4, Hazama in view of Oshiro make obvious the intelligent fuseless switch as claimed in claim 1, wherein the base (Fig. 5 17) and the vibration detection module (Fig. 5 21) are provided with corresponding locking mechanisms (Fig. 5, 2a,2b,20a-20d).  	With respect to claim 5, Hazama in view of Oshiro make obvious the intelligent fuseless switch as claimed in claim 1, wherein the base (Fig. 5 17) is disposed beside the intelligent fuseless switch (Fig. 5 21).  	
Allowable Subject Matter
 	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the electromagnetic trip device of the intelligent fuseless switch is not a built-in device of a conventional fuseless switch.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839